Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146171(47)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  CHRISTOPHER M. SCHARNITZKE,                                                                                         Justices
           Plaintiff-Appellee,
           Cross-Appellant,
  v                                                                 SC: 146171
                                                                    COA: 304515
                                                                    WCAC: 10-000061
  COCA-COLA ENTERPRISES,
           Defendant-Appellant,
           Cross-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
         d0722
                                                                               Clerk